Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 1 of 23




                                                                   EXHIBIT B
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 2 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 3 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 4 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 5 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 6 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 7 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 8 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 9 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 10 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 11 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 12 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 13 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 14 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 15 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 16 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 17 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 18 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 19 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 20 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 21 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 22 of 23
Case 1:19-cv-24498-MGC Document 1-2 Entered on FLSD Docket 10/30/2019 Page 23 of 23
